PER CURIAM:
Kess Tani appeals from the district court’s orders granting summary judgment in favor of Defendants in his action in which he asserted violations of the Fair Debt Collection Practices Act and other claims arising from the Defendants’ initiation of foreclosure proceedings. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Tani v. Lyman, No. CA-03-2566-CCB (D. Md. Nov. 29, 2004; filed Mar. 2, 2005 & entered Mar. 3, 2005; May 31, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED